COOPER, Justice, Dissenting.
In all of the “personal comfort” cases cited by the majority in support of its decision to reverse the ALJ, the Board and the Court of Appeals, viz: Blue Diamond Coal Co. v. Walters, Ky., 287 S.W.2d 921 (1956), Clear Fork Coal Co. v. Roberts, Ky., 279 S.W.2d 797 (1955), Harlan Collieries Co. v. Johnson, 308 Ky. 89, 212 S.W.2d 540 (1948), Jefferson County Stone Co. v. Bettler, 304 Ky. 87, 199 S.W.2d 986 (1947), and Codell Constr. Co. v. Neal, 258 Ky. 603, 80 S.W.2d 530 (1935), the injury occurred on the employer’s premises. Here, the employee was injured when he slipped and fell in a McDonald’s restaurant where he had gone to obtain a cup of coffee because he had arrived too early at the bank where he was to perform his work duties. As always in this type of case, the issue is whether the injury was work-related, i.e., whether it “arfóse] out of’ and “in the course of’ the claimant’s employment. Seventh St. Rd. Tobacco Warehouse v. Stillwell, Ky., 550 S.W.2d 469, 470 (1976).
The words “arising out of’ the employment ... refer to the cause of the accident, and the term “in the course of’ the employment to the time, place and circumstances under which it occurred.
Harlan-Wallins Coal Corp. v. Foster, Ky., 277 S.W.2d 14, 15 (1955).
Here, the injury occurred not at a place where the employee was to perform his work duties, but at a public restaurant where he encountered a risk shared by the general public and which was totally unrelated to his employment.
An identifiable deviation' from a business trip for personal reasons takes the employee out of the course of his employment until he returns to the route of the business trip, unless the deviation is so small as to be disregarded as insubstantial.
A. Larson and L. Larson, 1 Larson’s Workers’ Compensation § 19 .00 (Desk ed.1997). The same treatise also states that employees with no fixed routes or destinations who go on personal errands “may be held to resume employment immediately upon completion of a personal visit and upon starting back in the general direction of their business obligations.” Id. § 19.60.
In Scott Tobacco Co. v. Cooper, 258 Ky. 795, 81 S.W.2d 588 (1934), the claimant was a traveling salesman who arrived in Paintsville on Sunday night intending to commence his work early the next morning. He went to dinner that night at a restaurant of his own choosing, and while returning to his place of lodging, was struck in the eye by a pebble thrown up by a passing vehicle. Our predecessor Court held that the injury was not work-related because the claimant had already arrived at his work destination without incident and, until his work duties began on the *111following day, “he was a free man, and could eat when and where he chose.” Id., 81 S.W.2d at 598.
Likewise, Meredith arrived at his work destination without incident, but too early to begin his work duties. It was his choice to leave his work destination, thus to deviate from the course of his employment and embark on a personal errand of his own. “[H]e was a free man, and could [drink coffee] when and where he chose.” Whether a deviation which takes a worker away from his place of employment is substantial or “so small as to be disregarded as insubstantial,” Larson, supra, § 19.00, is a factual issue for the ALJ. The ALJ found that Meredith’s deviation was not so small as to be disregarded as insubstantial. The evidence does not compel a contrary finding, so that finding is conclusive of that issue. Paramount Foods, Inc. v. Burkhardt, Ky., 695 S.W.2d 418 (1985). Thus, until such time as he returned to his place of work, Meredith was outside the course of his employment and the ALJ, the Board and the Court of Appeals all correctly concluded that his injury was not work-related.
GRAVES, J., joins this dissenting opinion.